Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The substrate processing apparatus as claimed in claim 1 was not found in or suggested by the art, specifically: a substrate support unit configured to support a substrate; a processing unit disposed above the substrate support unit, wherein a reaction space is defined between the substrate support unit and the processing unit; an exhaust unit providing an exhaust space connected to the reaction space; and a conductive extension portion surrounding at least a part of the exhaust space.
The substrate processing apparatus as claimed in claim 19 was not found in or suggested by the art, specifically: a substrate support unit; a first cover disposed on the substrate support unit and comprising at least one processing unit; a second cover disposed under the first cover and comprising a barrier wall; and a conductive extension portion extending from the barrier wall and in contact with the second cover, wherein a reaction space is defined by an outer surface of the barrier wall, an upper surface of the substrate support unit, and a lower surface of the first cover, the second cover comprises an exhaust space connected to the reaction space, and the conductive extension portion is grounded and extends from an inner surface of the barrier wall to surround at least a part of the exhaust space.
A substrate processing apparatus including a reaction space and an exhaust space connected to the reaction space as claimed in claim 20 was not found in or suggested by the art, specifically: a grounded conductive extension portion disposed in the exhaust space and configured to prevent generation of parasitic plasma in the exhaust space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716